!3fe5-/¥
                                 ELECTRONIC RECORD




COA #      02-12-00173-CR                         OFFENSE:        OTHER CRIMINAL


           Clevin Earl Brown, Jr. v. The State
STYLE:     of Texas                               COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:    432nd District Court


DATE: 09/04/14                     Publish: NO    TC CASE #:      1273133R




                         IN THE COURT OF CRIMINAL APPEALS


         Clevin Earl Brown, Jr. v. The State of
STYLE:   Texas                                         CCA#:            |3»S*f¥
         t\PP£~LL/\MT\^               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:
DATE:      M     m    ZOtJ-                            SIGNED:                           PC:_
JUDGE:         &A
                ^Ayuit^*—                              PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD